ITEMID: 001-90767
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF PAKOS v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: 5. The applicant was born in 1962 and lives in Łódź. He is currently detained in the Katowice Remand Centre.
6. On 15 February 2002 the applicant was arrested on suspicion of having been involved in drug trafficking as a member of an organised criminal group.
7. On 17 February 2002 the Katowice District Court (Sąd Rejonowy) ordered that the applicant be detained on remand until 15 May 2002 in view of the reasonable suspicion that he had committed the offences in question. The court considered that keeping the applicant in detention was necessary to secure the proper conduct of the proceedings given the risk that he might obstruct them. This suspicion was, in the court’s view, justified by the fact that the applicant had been acting in an organised criminal group, “the members of which had not been identified”. The court also stressed the severity of the likely sentence.
8. The applicant’s detention was repeatedly extended by several decisions of the Szczecin Regional Court (Sąd Okręgowy) and the Katowice Court of Appeal (Sąd Apelacyjny). In their decisions, the courts repeatedly relied on the reasonable suspicion that the applicant had committed the offences with which he had been charged, the serious nature of the offences and the risk that the applicant, as a member of an organised criminal group, would obstruct the investigation.
9. On 14 December 2004 the prosecutor lodged a bill of indictment with the Katowice Regional Court against the applicant and 32 other co-accused. The prosecutor requested 22 witnesses to be heard.
10. On 7 December 2005 the Katowice Court of Appeal, extending the applicant’s detention for a further three months, noted that the length of the investigation had already been excessive and ordered that, by the end of the extended detention (that is, by 15 March 2006), the Regional Court commence the trial and hear all the defendants in the proceedings.
11. On an unspecified date the applicant appealed.
12. On 28 December 2005 the Katowice Court of Appeal confirmed its decision.
13. It appears that the Katowice Court of Appeal’s instructions were not followed by the Regional Court. After 15 March 2006 the applicant’s detention was extended three more times and the measure has still not been lifted.
14. On an unspecified date in January 2007 the applicant’s lawyer, relying on the applicant’s state of health and his family situation, requested the court to vary the preventive measure.
15. On 15 January 2007 the Katowice Regional Court refused the request, again invoking the serious nature of the offences with which the applicant had been charged and the risk that he would obstruct the proceedings. As regards the applicant’s health and his family situation the court found that:
“It emerges from the information received from the Katowice Remand Centre’s doctor that the applicant can be treated in detention.... The applicant’s family situation is not so different from the situation of most families where a husband and father is imprisoned. However, the applicant’s wife runs her own business, which secures her and her children a basic income. It is true that the applicant’s apartment has been sold at auction but, in the court’s view, any possible eviction is still a long way off and even then the applicant and his family can obtain alternative accommodation. Lifting the applicant’s detention order would not change the living conditions of his family much.”
16. The applicant’s detention was further extended by the Katowice Court of Appeal on 4 April, 27 June, 24 October and 28 December 2007 and on 6 February 2008. The applicant appealed against all those decisions, apart from the one given on 24 October 2007, but they were confirmed by the Court of Appeal. In all those decisions the Katowice Court of Appeal relied basically on the same grounds, repeating the arguments relating to the suspicion against the applicant, the serious nature of the offences with which he had been charged, the severity of the penalty to which he was liable and the risk that he might obstruct the proceedings. The suspicion was justified, in the court’s view, by the charge of acting in an organised criminal group.
17. The applicant is still detained and the proceedings before the first-instance court have not yet been terminated.
18. The relevant domestic law and practice concerning the imposition of detention on remand (aresztowanie tymczasowe), the grounds for its extension, release from detention and rules governing other “preventive measures” (środki zapobiegawcze) are stated in the Court’s judgments in the cases of Gołek v. Poland, no. 31330/02, §§ 27-33, 25 April 2006, and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 August 2006.
VIOLATED_ARTICLES: 5
